By the Court. —
Lumpkin, J.,
delivering the opinion.
We think the Court was right in overruling the demurrer to the bill in this case. In addition to the discovery which is sought, the common law remedy, by process of garnishment, is not so complete. Indeed it is not an adequate remedy.
In the case of Field et al. vs. Jones and another, 10 Geo. Rep. 229, the person in possession of the effects held them directly under the debtor. Here, Conyers and the other defendants do not claim under Bowen, the debtor, but under Mrs. Patsy McCoy. They might, in truth, say in response to a summons of garnishment, that they had in their hands no effects belonging to the estate of Bowen. Again, in the case of Field vs. Jones, the Common Law Courts had first acquired jurisdiction, and the learned judge, who delivered the opinion of this Court in that case refers to that. Here, the contrary is true. The parties are in a Court of Equity, where the remedy, we must think, will be more full.
In Phillips vs. Wessen & Another, 16 Geo. Rep. 137, this Court maintained a bill upon a slighter ground than this rests, owing to the obstacles which might be interposed to garnishment process.
JUDGMENT.
Whereupon, it is considered and adjudged by the -Court, that the judgment of the Court below be affirmed.